Dear Mayor Sampite':
You have requested an opinion of the Attorney General regarding the annual Natchitoches Christmas Festival (Festival). The Festival is planned and conducted by the Natchitoches Christmas Festival Committee (Committee), the members of which are appointed by the Natchitoches Chamber of Commerce. The Festival sponsors various events, including a parade, stage show and an elaborate fireworks display. These festivities occur on the first Saturday of each December. It attracts approximately 100,000 people each year.
The stage show and fireworks are paid for by the Committee which derives its funding exclusively from private donations. The Committee has been running a deficit for several years because of the enormous expenses associated with the stage show and fireworks display.
This year, the Committee approached the City of Natchitoches (City) for permission to charge a nominal fee to the general public for admission to the downtown area to partially defray the expenses of the Festival. The main events take place on a municipal street and a park area between this street and Cane River Lake. The site is owned by the City.
Given the above scenario, you specifically ask whether the Committee can collect a nominal admission fee of $1.00 or $2.00 per person, with free admission for children under 12 years of age.
As you note in your request, there are numerous festivals and state fairs sponsored by private organizations in many cities throughout the State which are held on public property. In many cases, admission fees are charged to attend such events. We find no legal prohibition against the Committee collecting mandatory fees to offset the expenses associated with the Festival. An ordinance authorizing the Committee to collect these fees is not necessary since it is not the City charging the fee, but rather the Committee.
Accordingly, it is the opinion of this office that the Natchitoches Christmas Festival Committee may collect a nominal admission fee from members of the general public attending the annual Natchitoches Christmas Festival, said fee to be used to offset the expenses associated with the Festival.
Trusting this adequately responds to your inquiries, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ________________________________ ROBERT E. HARROUN, III
Assistant Attorney General
Date Received: Date Released:
ROBERT L. HARROUN, III ASSISTANT ATTORNEY GENERAL